AO 91 (Rev. 1[/L1) (NDIA 02/19) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Northern District of lowa

 

 

United States of America }
v. )
) Case No. 20-cr-107
)
)
JOHN EDWARD MILLER )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 19, 2020 __ in the county of Linn in the
__Northem _—iDistrictof Towa , the defendant(s) violated:
Code Section Offense Description
Count L: Influencing, impeding, or retaliating against a Federal official by threatening a
18 ULS.C.A. § 115(a)(1)(B) United States official, a United States judge, or a Federal law enforcement officer.
Count 2: Malicious Damage to Federal Property

18 U.S.C.A. § 844(f)

Count 3:
18 USC 875(c) Interstate Communications with intent to injure

This criminal complaint is based on these facts:

See attached affidavit.

& Continued on the attached sheet.

tt Dred Ctuennte~

Complainant's signature

ee er ei ie | Ageat-

; ‘ ds
© Sworn to before me and signed in my presence. Printed nome una GOs

(Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone or other reliable

electronic means. / 2A Ne
pie; 12/97] 2020 LCL

Judge's signature

 

Northern District of Iowa Mark A. Roberts, United States Magistrate Judge
Printed name and title

 

Case 1:20-cr-00107-MAR Document 2 Filed 12/07/20 Page 1of 9
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

UNITED STATES OF AMERICA _ )
)ss
NORTHERN DISTRICT OF IOWA)

Your affiant, Troy David Bronner, being duly sworn state and depose as
follows:

1. [ama Special Agent with the Federal Bureau of Investigation. I have been so
employed since approximately 2003. As part of my duties as an FBI Special
Agent, I investigate Domestic Terrorism, criminal organizations, violent
crimes, narcotics trafficking, bombing matters, and money laundering. I have
been involved with various electronic surveillance methods, the debriefing of
defendants, informants, and witnesses, as well as others who have knowledge
of the distribution, transportation, storage and importation of controlled
substances.

2. My training and experience include graduation from the FBI Academy in
2004. I have attended multiple schools related to investigative techniques
involving narcotics, firearms, homicides, and gangs. | have participated in
numerous investigations in both supporting roles and as the lead case agent.
These investigations have resulted in prosecutions in both Federal and State
court.

3. This affidavit is in support of a criminal complaint for John Edward Miller,
charging him with Influencing, impeding, or retaliating against a Federal
official by threatening a United States official, a United States judge, ora
Federal law enforcement officer, in violation of Title 18, United States Code,
Section 115(a)(1)(B); Malicious Damage to Federal Property, in violation of
Title 18, United States Code, Section 844(f), and Interstate Communications
with intent to injure, in violation of Title 18, United States Code, Section
875(c).

4. On November 19, 2020, the FBI was notified by Assistant United States
Attorney (AUSA) Justin Lightfoot that AUSA Emily Nydle received the
following message on her personal Facebook account, which has a Display
Name “Emily Nydle,” and a profile picture featuring a photograph of Nydle.
The message was received through Facebook Messenger, from Facebook
profile “John Miller” (hereinafter Miller), on November 19, 2020, at
approximately 1206 hours, which was conducted through interstate
commerce. Nydle perceived the message as threatening and/or harassing in
nature. The message also mentions Deputy United States Marshal (DUSM)

Case 1:20-cr-00107-MAR Document 2 Filed 12/07/20 Page 2 of 9
Karl Plattner, United States Probation Officer (USPO) Rhonda Moyle and
United Stated District Court Judge Linda Reade. Miller also stated, "the flare
guns are at most what a fake warning meeting of fuck you feds":

12:06 7

Sart

a) Sloliamutl iets

30 We have both a new job... .mine

is you and phone book has all my

name's | need and my ich

h by Tina corley and

dman...Earh
plattner, Rhonda moley and Linda
Reade and son Br Reade and
so my life was held for rancdsome
of prison jail and extera and sc the
flare cuns are at most what a fake
warning meeting of fuck you feds
suck my king boss nuts all nutty
ass all hell on Earth ass all hell fire
from Satan is barn and walking
around as you all are to hide and
seek out and baby sit on your

Sub ect mar Teel iL tcat

.- b

“a
) Aon; Wels

prot

 

Nydle advised the only John Miller she knew was an individual she prosecuted
in state court, while she was a prosecutor for the Benton County Attorney’s
Office. Miller had mental health issues, including having auditory
hallucinations. Nydle recalled one of the cases she prosecuted Miller for was a
harassment case involving a neighbor. Nydle also prosecuted Miller's brother,
David Miller, for murder.

To Nydle’s knowledge, Miller did not have any federal prosecutions, which was
confirmed by review of Miller's criminal history, but she was aware he sent a
letter to the United States Attorney’s Office (USAQ) of the Northern District
of Iowa. Nydle did not see the letter, because it was screened through the

7)

Case 1:20-cr-00107-MAR Document 2 Filed 12/07/20 Page 3 of 9
10.

11.

12.

USAO mail process for incoming letters. Nydle was unsure if this was the same
Miller, however the message references other federal employees, including

Judge Reade, DUSM Plattner, and US Probation Officer Moyle, although
Miller spelled Moyle’s name incorrectly by spelling it “Moley.”

. The names Tina Corley and Virgil Woodman did not have any meaning to

Nydle, nor did Miller’s reference to “flare guns.”

Nydle did recall participating in a “warn meeting” as a federal prosecutor,
which she described as a meeting with state probationers where they are
advised of the risks of federal prosecution if they continue conducting illegal
activity, but she did not recall if Miller was present at the warn meeting, Nydle
was unsure if Miller's reference to a “fake warning meeting” was related to the
aforementioned warn meeting or not. Nydle has not had direct contact with the Miller
since leaving the Benton County Attorney’s Office approximately four years ago.

Nydle filed a police report concerning the harassing message with the Cedar Rapids
Police Department, Case Number 202016483.

Later, on November 19, 2020, at approximately 1305 hours, an unknown person, later
determined to be Miller, shot what was believed to be a flare gun at the Cedar Rapids
United States Courthouse (USCH). This action set the green portable Hesco barriers
located in front of the USCH on fire, which was subsequently extinguished. A review of
the CCTV showed a person across the street, near the Black Sheep Social Club
(hereinafter Black Sheep), 600 Ist Street SW, Cedar Rapids, lowa, fire the flare across
the street toward the USCH. The Cedar Rapids Police Department (CRPD) was called by
General Services Administration (GSA) personnel, and a police report was filed, CRPD
report #: 2020-16487, who was the victim in this incident, as they were the owners of the
Hesco barriers in front of the courthouse. The remaining flare that was shot by Miller
landed near the base of a tree, between the sidewalk and the parking lot of the Black
Sheep, which was in the direction of the USCH.

The United States Marshal’s Service (USMS) advised there was an open threat
investigation, Case # 2029-0630-085-T, on John Miller, FID: 10281476, involving USPO
Moyle. MILLER was scheduled to have a state parole violation hearing that day
(November 19, 2020), based on the harassing texts he had sent to USPO Moyle. MILLER
had also been observed walking by the USCH in the past, making derogatory gestures
towards the USCH on camera. It was believed Miller worked nearby and took the bus on
the corner of 7th Avenue and 2nd Street, Cedar Rapids, Iowa, at approximately 1330
hours.

On November 20, 2020, a review was conducted of Facebook accounts reflecting the
display name “John Miller, which were identified as sending messages to Nydle. The
Facebook account with Unique ID: 100045361727107, Display Name: John Miller
(hereinafter Account 1), which was used to send the threatening message to Nydle on
November 19, 2020, reflected the following Facebook profile picture:

4
2

_Case 1:20-cr-00107-MAR Document 2 Filed 12/07/20 Page 4 of 9
   

Micmcanih

John Miller

13. A second message was later identified by Nydle, which was sent from the Facebook
account with Unique ID: 100051065149238, Display Name: John Miller (hereinafter
Account 2). This message was sent to Nydle on August 02, 2020, and was benign in
nature. The message reflected the following Facebook profile picture and message:

John Miller

wy feard

14.An additional search of Facebook for accounts reflecting the display name of
John Miller, revealed a third Facebook account with Unique ID: 100051993104121,
Display Name: John Miller (hereinafter Account 3). This account reflected the following
Facebook profile picture which matched the physical description of John Miller:

 

John Miller

15. Further analysis of the Facebook accounts associated with Miller, revealed the

4

Case 1:20-cr-00107-MAR Document 2 Filed 12/07/20 Page 5 of 9
following information:

Facebook Account 1

e Friends were not visible on this account.

e Account | returned a photograph with the text “Rich Future,” which was also
observed on Account 3.

Facebook Account 2

e The account returned five friends, two of which were John Miller (Account 1 and
Account 2), The remaining three accounts returned display names Spooder
Venega, Jessica Prach, and Kristen Leonard.

e This account returned a picture of the business card belonging to Deputy US
Marshal Earl Plattner, posted on July 28, 2020, and a picture of Miller at the front
door of an FBI office, posted on June 04, 2020.

e The profile picture of Account 2, which appeared to be an angry face emoji. as
well as several other images observed on Account 2, were also observed on
Account 3.

Facebook Account 3

e The account returned no friends.

e The account returned an image of a male matching the physical description of
John Miller, DOB 06/01/XXXxX.

e Account 3 shared several common images with Account 2.

 

16. Later, on November 20, 2020, the USMS obtained video from the Black Sheep,
and an analysis was conducted which revealed a white male, matching the
description of Miller, shooting two flare guns at the USCH. The image of Miller
from the security video appeared to match the picture from the Protective
Services CSO bulletin of Miller. Additionally, the image of Miller from the
security video also appeared to match the Facebook profile picture from
Account 3.

 

17. During the early morning hours of November 21, 2020, members of the
CRPD, assisted by Agents from the FBI, attempted to execute a state arrest

5

Case 1:20-cr-00107-MAR Document 2 Filed 12/07/20 Page 6 of 9
and search warrant for Miller and Miller's residence, located at 1021 3rd
Avenue SE, Apartment 36, Cedar Rapids, Iowa, for evidence in support of
Miller’s violation of Iowa Code 712.6(1), Possession of Incendiary or Explosive
Device with Intent, in conjunction with the CRPD investigation of the fire at
the USCH, CRPD Case #: 2020-16487. Officers knocked and announced at
the door. After several minutes of negative response from the residence, the
door was breeched, and Apartment #36 was found to be unoccupied. The
search was of the unit produced two orange flare guns, two orange flare gun
cartridges, one white work helmet with lights attached, one piece of mail
addressed to John Edward Miller, and one lanyard with the identification of
John Edward Miller. Additionally, a poster on the wall of Miller’s residence,
which depicted a lion, matched the lion depicted in the Facebook profile
picture of Account 1.

 

~ a

18. Later, on November 21, 2020, at approximately 1455 hours, members of the
USMS, assisted by members of the CRPD, located and arrested Miller at his
residence, 1021 3rd Avenue SE, Apartment 36, Cedar Rapids, Iowa. Miller
was transported to Linn County Jail on the charges of Possession of
Incendiary or Explosive Device with Intent, in violation of Iowa Code
712.6(1), as well as an arrest warrant for a Probation Violation issued out of
Benton County Iowa. The Benton County probation violation was
subsequently dismissed, and Miller was discharged from the remaining term
of his probation with Benton County.

19.0n November 22, 2020, Agents interviewed Miller post-Miranda. After
viewing the still photograph from surveillance footage from the Black Sheep of
a white male carrying two flare guns, which was located in the vicinity of the
Federal Courthouse, Miller admitted it was him in the photograph wearing his
Service Master uniform, carrying the two flare guns. Miller also admitted the
flare guns and live flare cartridges, which were found in a bag within his
residence, belonged to him as well. Miller claimed he was just screwing around

6

Case 1:20-cr-00107-MAR_ Document 2 Filed 12/07/20 Page 7of9
that day. He stated he was shooting the flare guns at the ground and did not
intentionally target the Federal Courthouse, nor did he go on the USCH

property.

20.Miller identified his Facebook profile from the screenshot photos that were
placed in front of him. Miller said he had three Facebook accounts, identified
as Accounts 1-3, because his phone malfunctioned while signing into the
accounts.

21.The Facebook message sent to Emily Nydle was shown to Miller and it was
explained to him by Agents that it was sent to Nydle, who was an attorney.
Miller claimed that Nydle came from Benton County, Iowa, where he was from,
and wanted to vent to someone. Miller indicated the message was sent to
Nydle to learn more information about the people named within the message,
who were federal employees. Miller did not feel the message was threatening
in nature, and then claimed to have a lot of people "fuck his whole life over."

22.Jt was explained to Miller that Nydle did take the message as a threat. He
claimed that it made him feel bad, because that was not his intention. He
understood some of the words he used could be viewed as threatening, and then
apologized for the message.

23.Miller said he was prosecuted by Nydle for a harassment case in Benton
County, Iowa. The case involved Jennifer Robinson (hereinafter Robinson),
who was his neighbor. Miller claimed to have had a relationship with Robinson,
and to have had a child with her. Miller asked Nydle about getting a DNA test
to verify if the child was his and Nydle did not make that happen, which Miller
still carried frustration with Nydle regarding that situation. Miller said he
was still upset with Nydle about the DNA test. He thought his message may
have upset Nydle, but the hurt feelings went both ways. Miller understood the
message upset Nydle.

24. Miller claimed Moyle was a lady he needed to make up with. Miller sent Moyle
pictures of flowers by a church, and said he did not send anything bad to her.
He had wanted to contact her since he saw Moyle at the halfway house he was
staying at. Miller stated he was not mad at Moyle, and just wanted to make
her day better by sending flowers. He claimed to have sent her three text
messages with pictures of flowers, which was later determined to be false based
on information provided by the USMS, as Miller had sent significantly more
text messages Moyle.

25. Muller stated he tried to contact Judge Reade, because he liked to talk to people,

and Judge Reade could possibly help him identify Corley and Woodman, who
were named in the message to Nydle, and Bruce Reade, who Miller thought

Case 1:20-cr-00107-MAR Document 2 Filed 12/07/20 Page 8 of 9

 
was Judge Reade's son, because his name was next to hers in the phonebook.
Miller explained he tried to call Judge Reade and talk to her about everything
that was happening, because he felt like he was being held prisoner and needed
her help. He had left a message with Judge Reade’s secretary, which was later
determined to be true based on information provided by the USMS.

26, Miller said the picture of the business card of Plattner, seen on his Facebook
Account 2, was a card he received from Plattner. Miller had a meeting with
Plattner, and he was harassing Miller about not being able to send Moyle
flowers. Miller felt his words were misunderstood.

27. Based on the foregoing, I believe there is probable cause to charge John
Edward Miller with influencing, impeding, or retaliating against a Federal
official by threatening a United States official, a United States judge, or a
Federal law enforcement officer, in violation of Title 18, United States Code,
Section 115(a)(1)(B); Malicious Damage to Federal Property, in violation of
Title 18, United States Code, Section 844(f), and Interstate Communications
with intent to injure, in violation of Title 18, United States Code, Section
875(c).

o-
'

Troy id Bronner
Special Agent
Federal Bureau of Investigation

Sworn to before me and subscribed by telephone or other reliable
electronic means this __/ day of December, 2020.

es a
Ly fer

\

# x

& é WS
Mark A. Roberts
United States Magistrate Judge

Northern District of Iowa

Case 1:20-cr-00107-MAR Document 2 Filed 12/07/20 Page 9 of 9
